Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 11 are objected to because of the following informalities:
Claim 8 and 11, please insert -- Media Access Control -- prior to “MAC,”
Claim 16, please insert -- Worldwide Interoperability for Microwave Access -- prior to “WiMAX,”
Claim 19, please insert -- Universal Mobile Telecommunications System -- prior to “UMTS,”
Claim 20, please insert -- Evolution-Data Optimized -- prior to “EV-DO,”
Claim 21, please insert -- Wireless Application Protocol -- prior to “WAP,” and
Claim 22, please insert -- Flash Orthogonal frequency-division multiplexing -- prior to “Flash-OFDM.”
Appropriate correction is required.
---------- ---------- ----------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Please amend “a method” into -- the method -- because dependent claims 2 – 24 and 26 are referring back to their respective independent claims 1 and 25.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 of copending U.S. Patent Publication No. 2020/0178064 A1 or Application 16/355,722 (reference application); and also, claims 1 – 15 of copending U.S. Application 16/283,792 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are essentially identical except that the current application claims (see underlined portion) “a method of instituting an omnidirectional wireless internet connection using a directional communications service” and that the parent application claims “a wireless communications service” wherein both perform the same steps/processes; while the current application further clarifies (underlined) that it is “an insinuating wireless device directionally transmits a connection request,” such clarification does not enhance patentability of the claims. The dependent claims of the current application are identical to the dependent claims of the parent application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15, 19, 20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nukala et al (US 2013/0225223 A1).
Claim 1. Nukala shows a method of instituting an omnidirectional wireless internet connection using a directional communications service (figs. 1 and 6: insinuating mobile wireless device 102) in which:  	a) an insinuating wireless device directionally transmits a connection request using a first wireless communication service by means of a directional antenna to a terminating wireless device ([0028] lines 29-31: wireless device connection request);  	b) the terminating wireless device omnidirectionally transmits an acceptance of the connection request using the first wireless communication service by means of an omnidirectional antenna back to the insinuating wireless device ([0028] lines 7-11 and 31-34: omni-directional antenna… page message); and  	c) the insinuating and terminating wireless devices change to a second wireless communications service and initiate communications using omnidirectional antennas (fig. 1 and [0028] lines 7-13: radio sectors 104 can have different geometric shapes depending on a transmission antenna configuration, such as an approximate circle or hexagon radiating outward from an omni-directional antenna at a centrally placed radio node 108 or a cone shape or a rhomboid shape radiating from a directional antenna at a corner placed radio node 108).
Claim 15. [[A]] Nukula shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 1 wherein the second wireless internet connection is Long Term Evolution (LTE) ([0012]: LTE).
Claim 19. [[A]] Nukala shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 1 wherein the second wireless internet connection is UMTS ([0015]: UMTS).
Claim 20. [[A]] Nukala shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 1 wherein the second wireless internet connection is EV-DO ([0011]: EV-DO).
Claim 25. Nukala shows a method of instituting an omnidirectional wireless internet connection using a directional communications service (fig. 1) in which: 	a) an insinuating wireless device is manually pointed in the direction of the terminating wireless device (fig. 6: the wireless device  102 can point at any direction including towards another terminal device);  	b) the insinuating wireless device directionally transmits a connection request using a first wireless communication service by means of a directional antenna to the terminating wireless device ([0028] lines 29-31: wireless device connection request);  	c) the terminating wireless device omnidirectionally transmits an acceptance of the connection request by means of an omnidirectional antenna back to the insinuating wireless device ([0028] lines 7-11 and 31-34: omni-directional antenna… page message); and  	d) the insinuating and terminating wireless devices change to a second wireless communications service and initiate communications using omnidirectional antennas (fig. 1 and [0028] lines 7-13: radio sectors 104 can have different geometric shapes depending on a transmission antenna configuration, such as an approximate circle or hexagon radiating outward from an omni-directional antenna at a centrally placed radio node 108 or a cone shape or a rhomboid shape radiating from a directional antenna at a corner placed radio node 108).
---------- ---------- ----------	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nukala et al in view of Kaplan et al (US 2016/0087976 A1).
Claim 2. [[A]] Nukala shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 1; Nukala does not expressly describe wherein mobile identification numbers (MINs) are exchanged between the insinuating wireless device and the terminating wireless device.Kaplan teaches feature of mobile identification numbers (MINs) are exchanged between [an insinuating] a first wireless device and [the terminating] a second wireless device (fig. 1. device 102 and device 106; [0040]: the local computing device 102 and the remote computing device 106 may exchange and/or use internet protocol (IP) addresses, mobile identification numbers (MINs), International Mobile Station Equipment Identities (IMEIs), and/or other unique identifiers of the computing devices 102, 106).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MIN exchange feature as taught by Kaplan in method of Nukala to ensure privacy is maintained include confiscation of the computing devices of everyone involved in a confidential conference.
Claim 3. [[A]] Nukala, modified by Kaplan, shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 2 wherein each of the mobile identification numbers (MINs) shared between the insinuating wireless device and the terminating wireless device are memorialized as contacts in a contact database (Kaplan, [0040]: the local computing device 102 may compare the remote public cryptographic key to the relationship data 208… the local computing device 102 may search the relationship data 208 (e.g. a database) to find a match for the remote public cryptographic key).
Claim 4. [[A]] Nukala, modified by Kaplan, shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 3 wherein  	a MIN is subsequently retrieved by an insinuating wireless device and a cellular telephone call is made to a terminating wireless device (Kaplan, [0040]: the local computing device 102 may search the relationship data (e.g. a database) to find a match for the remote public cryptographic key… the local computing device 102 and the remote computing device 106 may exchange and/or use internet protocol (IP) addresses, mobile identification numbers (MINs)).
Claim 5. [[A]] Nukala shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 1; Nukala does not expressly describe wherein identifying IP addresses are exchanged between the insinuating wireless device and the terminating wireless device.Kaplan shows feature of identifying IP addresses are exchanged between a first [the insinuating] wireless device and [the terminating] a second wireless device (fig. 1. device 102 and device 106; [0040]: the local computing device 102 may search the relationship data (e.g. a database) to find a match for the remote public cryptographic key… the local computing device 102 and the remote computing device 106 may exchange and/or use internet protocol (IP) addresses, mobile identification numbers (MINs)).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the IP addresses exchange feature as taught by Kaplan in the method of Nukala to ensure privacy is maintained include confiscation of the computing devices of everyone involved in a confidential conference.
Claim 6. [[A]] Nukala, modified by Kaplan, shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 5 wherein the IP addresses are shared between the insinuating wireless device and the terminating wireless device and are memorialized as contacts in a contact database (Kaplan, [0040]: the local computing device 102 may search the relationship data (e.g. a database) to find a match for the remote public cryptographic key… the local computing device 102 and the remote computing device 106 may exchange and/or use internet protocol (IP) addresses, mobile identification numbers (MINs)).
Claim 7. [[A]] Nukala, modified by Kaplan, shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 6 wherein an IP address derived from a database is subsequently retrieved by an insinuating wireless device and a data connection is made to a terminating wireless device (Kaplan, [0040]: the local computing device 102 may search the relationship data (e.g. a database) to find a match for the remote public cryptographic key… the local computing device 102 and the remote computing device 106 may exchange and/or use internet protocol (IP) addresses, mobile identification numbers (MINs)).
---------- ---------- ----------
 	Claims 8, 9, 10, 11, 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nukala et al in view of Varoglu et al (US 2015/0181548 A1).
Claim 8. [[A]] Nukala shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 1; Nukala does not expressly describe wherein MAC addresses are exchanged between the insinuating wireless device and the terminating wireless device by means of the first communication service.Varoglu teaches feature of MAC addresses being exchanged between [the insinuating] a first wireless device and [the terminating] a second wireless device ([0033]: mobile devices can exchange mobile device identifiers (e.g. the device's media access control ‘MAC’ address)).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC addresses exchange feature as taught by Varoglu between the insinuating device and the terminating device of Nukala to facilitate mobile nodes being able to be dynamically tracked as the mobile nodes move throughout an area based on signals received from fixed nodes or sensors.
Claim 9. [[A]] Nukala, modified by Varoglu, shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 8 wherein the MAC addresses are shared between the insinuating wireless device and the terminating wireless device and are memorialized as contacts in a contact database (Varoglu, [0033]: contacts database).
Claim 10. [[A]] Nukala, modified by Varoglu, shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 9 wherein  	a MAC address derived from a contact is subsequently retrieved by an insinuating wireless device and a data connection is made to a terminating wireless device by means of an omnidirectional antenna operating on a second communication service (Varoglu, [0033]: the device identifier (e.g. MAC address) and token (e.g. encrypted token, public/private key, etc.) received from a contact can be stored with the contact’s information in the contacts database (e.g., address book application) on the user’s mobile device).
Claim 11. [[A]] Nukala shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 1; Nukala does not expressly describe wherein MAC addresses are exchanged between the insinuating wireless device and the terminating wireless device by means of the second communication service.Varoglu teaches MAC addresses being exchanged between an insinuating wireless device and the terminating wireless device by means of the second communication service ([0033]: mobile devices can exchange mobile device identifiers (e.g. the device’s media access control ‘MAC’ address)).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC addresses exchange feature as taught by Varoglu between the insinuating device and the terminating device of Nukala to facilitate mobile nodes being able to be dynamically tracked as the mobile nodes move throughout an area based on signals received from fixed nodes or sensors.
Claim 12. [[A]] Nukala, modified by Varoglu, shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 11 wherein the MAC addresses are shared between the insinuating wireless device and the terminating wireless device and are memorialized as contacts in a contact database (Varoglu, [0033]: contacts database).
Claim 13. [[A]] Nukala, modified by Varoglu, shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 12 wherein a MAC address derived from a contact is subsequently retrieved by an insinuating wireless device and a data connection is made to a terminating wireless device by means of an omnidirectional antenna operating on a second communication service (Varoglu, [0033]: upon receipt of the location sharing request, a prompt can be displayed on the contact’s mobile device requesting approval of the contact to enable location sharing with the user using MAC address).
Claim 26. [[A]] Nukala shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 25; Nukala does not expressly describe in which the directional antenna conveys an infrared transmission service.Varoglu teaches infrared transmission service ([0097]: communication functions can be facilitated through one or more wireless communication subsystems 1824, which can include radio frequency receivers and transmitters and/or optical (e.g. infrared) receivers and transmitters).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the infrared feature as taught by Varoglu between the insinuating device and the terminating device of Nukala to facilitate mobile nodes being able to be dynamically tracked as the mobile nodes move throughout an area based on signals received from fixed nodes or sensors.
---------- ---------- ----------
 	Claims 14, 16, 17, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nukala et al in view of Reese et al (US 2016/0364723 A1).
Claim 14. [[A]] Nukala shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 1; Nukala does not expressly describe wherein the second wireless internet connection is Bluetooth.Reese teaches wireless Internet connection via Bluetooth between devices ([0031]: Bluetooth).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Bluetooth technology as taught by Reese in the method of Nukala to facilitate connection of a variety of devices with different technologies.
Claim 16. [[A]] Nukala shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 1; Nukala does not expressly describe wherein the second wireless internet connection is WiMAX.Reese teaches wireless Internet connection via WiMAX between devices ([0031]: WiMAX).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement WiMAX technology as taught by Reese in the method of Nukala to facilitate connection of a variety of devices with different technologies.
Claim 17. [[A]] Nukala shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 1; Nukala does not expressly describe wherein the second wireless internet connection is Wi-Fi.Reese teaches wireless Internet connection via WiFi between devices ([0031]: WiFi).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement WiFi technology as taught by Reese in the method of Nukala to facilitate connection of a variety of devices with different technologies.
Claim 18. [[A]] Nukala shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 1; Nukala does not expressly describe wherein the second wireless internet connection is EDGE Evolution.Reese teaches wireless Internet connection via EDGE Evolution between devices ([0031]: EDGE).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement EDGE Evolution technology as taught by Reese in the method of Nukala to facilitate connection of a variety of devices with different technologies.
Claim 24. [[A]] Nukala shows the method of instituting an omnidirectional wireless internet connection using a directional communications service of claim 1; Nukala does not expressly describe wherein the second wireless internet connection is used to create a VoIP connection.Reese teaches wireless Internet connection via VoIP between devices ([0031]: VoIP).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement VoIP technology as taught by Reese in the method of Nukala to facilitate connection of a variety of devices with different technologies.
---------- ---------- ----------
 	Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nukala et al in view of Baluja (US 2006/0004627 A1).
Claim 21. [[A]] Nukala shows the method of instituting an omnidirectional wireless internet connection using a directional communication service of claim 1; Nukala does not expressly describe wherein the second wireless internet connection is WAP 2.0.Baluja teaches using WAP 2.0 as wireless Internet connection ([0064]: WAP 2.0).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement WAP 2.0 technology as taught by Baluja in the method of Nukala to facilitate connection of a variety of devices with different technologies.
---------- ---------- ----------
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nukala et al in view of Alkouby (US 2016/0054560 A1).
Claim 22. [[A]] Nukala shows the method of instituting an omnidirectional wireless internet connection using a directional communication service of claim 1; Nukala does not expressly describe wherein the second wireless internet connection is Flash-OFDM.Alkouby teaches using Flash-OFDM as wireless Internet connection ([0082]: Flash-OFDM).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Flash-OFDM technology as taught by Alkouby in the method of Nukala to facilitate connection of a variety of devices with different technologies.
Claim 23. [[A]] Nukala shows the method of instituting an omnidirectional wireless internet connection using a directional communication service of claim 1; Nukala does not expressly describe wherein the second wireless internet connection is iBurst.Alkouby teaches using iBurst as wireless Internet connection ([0082]: iBurst).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement iBurst technology as taught by Alkouby in the method of Nukala to facilitate connection of a variety of devices with different technologies.
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Iyer et al, US 2021/0235491 A1: a Channel Access Indicator (CAI) may be employed in New Radio Unlicensed (NR-U) to indicate channel occupation by a node to nodes outside its cell, indicate channel occupation by a node to nodes within its cell to aid spectral reuse, and to trigger a handshake between nodes within a cell to ensure that receiver has clear channel to transmit and receive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        10th July 2022